DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Drawings filed 01/15/2020 have been accepted by the examiner.
EXAMINER’S AMENDMENT
2.	          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	       Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Kevin C. Kunzendorf 04/01/2021.
4.         The application has been amended as follows:
In the claim:
	Claims 1-36 have been replaced with the following:

1. (previously presented) A radio frequency (RF) chip configured to process an RF signal, the RF chip comprising:
an input/out pin for connecting to an antenna;
a first output pin and a first input pin for respectively connecting to electrodes of a first active device included in a first active device array that is separate from the RF chip; and
a transmission circuit constituting a part of a transmission path for generating the RF signal to be provided to the antenna,
wherein the transmission path sequentially passes through the first output pin, the first active device, and the first input pin.

2. (original) The RF chip of claim 1, wherein
the first active device is a transistor included in a power amplifier constituting a part of the transmission path.

3. (original) The RF chip of claim 2, wherein
the power amplifier is a multi-stage amplifier, and
the transistor is included in a final stage of the multi-stage amplifier.

4. (canceled)

5. (original): The RF chip of claim 1, wherein the transmission circuit comprises:
a first matching network connected to the first output pin and comprising at least one passive device; and
a second matching network connected to the first input pin and comprising at least one passive device.

6. (canceled)

7. (original) The RF chip of claim 1, wherein
wherein the first active device is one of a plurality of active devices included in the first active device array,
the RF chip includes a first group of pins for respectively connecting to electrodes of the plurality of active devices, and
the first group of pins are arranged parallel to and adjacent to a first edge of the RF chip.

8. (original) The RF chip of claim 7, further comprising:
a second group of pins for respectively connecting to electrodes of a plurality of active devices included in a second active device array,
wherein the second group of pins are arranged parallel to and adjacent to a second edge of the RF chip opposite the first edge.

9. (canceled)

10. (currently amended) A radio frequency (RF) chip configured to process an RF signal, the RF chip comprising:
an input/out pin for connecting to an antenna;
a first output pin and a first input pin for respectively connecting to electrodes of a first active device included in a first active device array; and
a transmission circuit constituting a part of a transmission path for generating the RF signal to be provided to the antenna,
wherein the transmission path sequentially passes through the first output pin, the first active device, and the first input pin, 
wherein the RF chip further comprises:
second output pin and a second input pin for respectively connecting to electrodes of a second active device included in the first active device array or in a second active device array, and
a reception circuit constituting a part of a reception path for processing the RF signal received from the antenna,
wherein the reception path sequentially passes through the second output pin, the second active device, and the second input pin.

11. (currently amended)  The RF chip of claim 10, wherein
the second active device is a transistor included in a low noise amplifier constituting a part of the reception path.

12. (original) The RF chip of claim 11, wherein
the low noise amplifier is a multi-stage amplifier, and
the transistor is included in an initial stage of the multi-stage amplifier.

13. (canceled)

14. (currently amended)  The RF chip of claim 10, wherein the reception circuit comprises:
a first matching network connected to the second output pin and comprising at least one passive device; and
a second matching network connected to the second input pin and comprising at least one passive device.

15. (original) The RF chip of claim 1, wherein
the transmission circuit includes active devices and passive devices implemented by a complementary metal oxide semiconductor (CMOS) process.

16.-32. (canceled)

33. (previously presented) The RF chip of claim 1, further comprising:
a second output pin and a second input pin for respectively connecting to electrodes of a second active device included in the first active device array, 
wherein the transmission path sequentially passes through the second output pin, the second active device, the second input pin, and the first output pin.

34. (previously presented) The RF chip of claim 5, further comprising:

wherein at least one of the first matching network and the second matching network is tunable according to the control signal.

35. (previously presented) The RF chip of claim 8, comprising:
a plurality of the transmission circuits, each constituting a part of each of a plurality of transmission paths,
wherein a first portion of the plurality of the transmission circuits are arranged parallel to and adjacent to the first edge, and
a second portion of the plurality of the transmission circuits are arranged parallel to and adjacent to the second edge.

36. (currently amended) The RF chip of claim 12, further comprising:
a third output pin and a third input pin for respectively connecting to electrodes of a third active device included in the first active device array or in the second active device array, and
wherein the reception path sequentially passes through the second input pin, the third output pin, the third active device, and the third input pin.

Allowable Subject Matter
5.	        Claims 1-3, 5, 7-8, 10-12, 14, 15, 33-36 are allowed as applicant’s remarks on pages 7-12, filed 02/10/2021.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	         Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NHAN T LE/Primary Examiner, Art Unit 2649